 1 STEPHANIE M. HINDS (CABN 154284)                                       FILED
   Acting United States Attorney
 2
   HALLIE HOFFMAN (CABN 210020)                                             May 04 2021
 3 Chief, Criminal Division
                                                                         SUSANY. SOONG
 4 PHILIP KOPCZYNSKI (NYBN 4627741)                    CLERK, U.S. DISTRICT COURT
   Assistant United States Attorney
 5                                                  NORTHERN DISTRICT OF CALIFORNIA
          450 Golden Gate Avenue, Box 36055                  SAN FRANCISCO
 6        San Francisco, California 94102-3495
          Telephone: (415) 436-7200
 7        Facsimile: (415) 436-7027
          philip.kopczynski@usdoj.gov
 8
   Attorneys for United States of America
 9
                                   UNITED STATES DISTRICT COURT
10
                                 NORTHERN DISTRICT OF CALIFORNIA
11
                                       SAN FRANCISCO DIVISION
12

13   UNITED STATES OF AMERICA,                        ) CASE NO. 3:21-MJ-70741 MAG
                                                      )
14           Plaintiff,                               ) [PROPOSED] ORDER OF DETENTION
                                                      )
15      v.                                            )
                                                      )
16   MARISA BELLE HAWK,                               )
                                                      )
17           Defendant.                               )
                                                      )
18

19           On October 19, 2020, the United States District Court for the District of Idaho issued an arrest
20 warrant for defendant Marisa Belle Hawk based on charged violations of the conditions of her

21 supervised release. The defendant was arrested in the Northern District of California on that warrant on

22 April 27, 2021.

23           This matter came before the Court on May 3 and 4, 2021, for a detention hearing. The defendant
24 was present via Zoom from Santa Rita Jail and represented by counsel. She waived an in-person

25 appearance. An assistant United States attorney appeared for the government. The government moved

26 for detention, and the defendant opposed. At the hearing, counsel submitted proffers and arguments

27 regarding detention, and an officer from the Probation Office presented information as well.

28           Upon consideration of the facts, proffers, and arguments presented, and for the reasons stated on
 1 the record, the Court finds that the defendant has not met her burden under Federal Rule of Criminal

 2 Procedure 32.1(a)(6) to show by clear and convincing evidence that she will not flee. Accordingly, the

 3 defendant shall be detained for transfer by the U.S. Marshal Service to the District of Idaho.

 4          The present order supplements the Court’s findings and order at the detention hearing and serves

 5 as written findings of fact and a statement of reasons. As noted on the record, the Court makes the

 6 following findings as the bases for its conclusion: The defendant is alleged to have absconded from a

 7 residential reentry center in Spokane, Washington, on October 9, 2020, and she could offer no

 8 satisfactory explanation for why she was not in contact with her probation officer for the past six

 9 months. In addition, the Probation Office recommended against the release plan proposed by the

10 defendant because it involves her living with a person who is not suitable due to his own prior criminal

11 background. These findings are made without prejudice to the defendant’s right to seek review of her

12 detention, or to file a motion for reconsideration if circumstances warrant it.

13          IT IS SO ORDERED.

14 DATED:        5/4/2021                                        ________________________
                                                                 HON. THOMAS S. HIXSON
15                                                               United States Magistrate Judge
16

17

18

19

20

21

22

23

24

25

26

27

28
